DETAILED ACTION
This office action is in response to the application filed on 03/14/2022. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 62/912,764 filed on 10/02/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2022, 06/09/2022 and 10/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. patent Application No. 17/035,051 now U.S. patent No. 11,310,511. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 1 U.S. patent No. 11,310,511. 

Instant Application
U.S. patent No. 11,310,511
Claim 1: A method for video encoding in an encoder, comprising: setting a first flag ph_inter_slice_allowed_flag in coding information, wherein the first flag being equal to 0 indicates that all coded slices of a picture have sh_slice_type equal to 2, and wherein the first flag being equal to 1 indicates that there might or might not be one or more coded slices in the picture that have a slice type of 0 or 1;
Claim 1:  A method for video decoding in a decoder, comprising: receiving, from a coded video bitstream, a first flag ph_inter_slice_allowed_flag in coding information, wherein the first flag, being equal to 0 indicates that all coded slices of a picture have sh_slice_type equal to 2, and wherein the first flag being equal to 1 indicates that there might or might not be one or more coded slices in the picture that have a slice type of 0 or 1;
in response to the first flag being equal to 1, setting a second flag ph_intra_slice_allowed_flag in the coding information, wherein the second flag being equal to 0 indicates that all coded slices of the picture have slice type of 0 or 1, and wherein the second flag being equal to 1 indicates that there might or might not be one or more coded slices in the picture that have sh_slice_type equal to 2;
in response to the first flag being equal to 1, receiving a second flag ph_intra_slice_allowed_flag in the coding information, wherein the second flag being equal to 0 indicates that all coded slices of the picture have slice type of 0 or 1, and wherein the second flag being equal to 1 indicates that there might or might not be one or more coded slices in the picture that have sh_slice_type equal to 2;
determining, based on the second flag, whether to encode intra syntax elements used only for coding intra sub-partitions; encoding the intra syntax elements in the coding information based on the intra syntax elements being determined to be encoded; determining, based on the first flag, whether to encode inter syntax elements used only for coding inter sub-partitions; encoding the inter syntax elements in the coding information based on the inter syntax elements being determined to be encoded; and generating a coded bit stream including the coding information.
determining, based on the second flag, whether to decode intra syntax elements used only for coding intra sub-partitions; decoding the intra syntax elements in the coding information based on the intra syntax elements being determined to be decoded; determining, based on the first flag, whether to decode inter syntax elements used only for coding inter sub-partitions; and decoding the inter syntax elements in the coding information based on the inter syntax elements being determined to be decoded.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 nonstatutory double patenting rejection, set forth in this Office action. Allowable subject matter not found in the prior art “in response to the first flag being equal to 1, setting a second flag ph_intra_slice_allowed_flag in the coding information, wherein the second flag being equal to 0 indicates that all coded slices of the picture have slice type of 0 or 1, and wherein the second flag being equal to 1 indicates that there might or might not be one or more coded slices in the picture that have sh_slice_type equal to 2”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481